DETAILED ACTION
An amendment was received and entered on 5/26/2022.
Claims 38, 39, and 42-44 were canceled and claims 53 and 54 were added.
Claims 32-36, 40, 41, and 45-54 are pending.
Claims 49-52 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
Applicant’s election of Group I and the species SEQ ID NOS: 1242, 1244, 1246, 1248, 1250, 1252, 1254, and 1280-1283 in the response filed 10/29/2021 is acknowledged. SEQ ID NOS: 5, 6, 111, 116, 117, 135, 15, 161, 162, 164, 165, 169-172, 178, 180-182, and 186-189, recited in claim 46 are sufficiently similar to SEQ ID NOS: 1242, 1244, 1246, 1254, 1280, and 1282 that they are under consideration as well.
Claims 32-36, 40, 41, 45-48, 53, and 54 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37, 40, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US 20150126720) in view of Crooke et al (US 20110039910) and Manoharan et al (US 20080108801).
Prakash taught pharmaceutical compositions and methods for inhibiting apolipoprotein (a) (APOA) expression. See abstract and paragraph 16. While much of the disclosure is directed to single stranded antisense oligonucleotides targeting APOA mRNA, Prakash also made clear that the invention included other antisense mechanisms such as “without limitation RNAi mechanisms, which utilize the RISC pathway. Such RNAi mechanisms include, without limitation siRNA, ssRNA and microRNA mechanisms.” See paragraph 855. Prakash taught that siRNAs of the invention may comprise a conjugated GalNAc ligand for targeting asialoglycoprotein receptor in liver (paragraphs 26, 20, and 743), such as an N-acetyl-galactosamine trimer or tetramer (see paragraph 109 and Example 58 at paragraphs 1142-1145). Prakash taught that the modified oligonucleotides of the invention could comprise one or more phosphorothioate linkages and other modifications such as 2’-methoxyethyl groups.  The number of phosphorothioate linkages is not limited and can be from 1 to all of the linkages in the oligomer (paragraphs 268 and 643). Such modified nucleosides may be incorporated into oligonucleotides to enhance one or more properties, such as nuclease resistance, pharmacokinetics or affinity for a target nucleic acid (see e.g. paragraphs 268 270, 575, 577, 608, and 643). Prakash also exemplified oligonucleotides comprising a tri-GalNAc moiety (GalNAc3-7a) attached to the 5’ end through either a phosphate linkage (o) or a phosphorothioate linkage (s) (see paragraph 1254 and Table 112 on page 257).
Prakash did not specify the length of the siRNA strands or teach a blunt ended siRNA, but directed readers to Crooke et al (US 8673632) for guidance on siRNA construction (see paragraph 239).  
Crooke, at paragraph 198, indicates that dsRNA of the invention comprise sense and antisense strands and “the antisense and sense strands of the duplex comprise from about 17 to 25 nucleotides, or from about 19 to 23 nucleotides. Alternatively, the antisense and sense strands comprise 20, 21 or 22 nucleotides.” Crooke taught that siRNAs could have overhanging ends or blunt ends and exemplified a blunt ended siRNA comprising SEQ ID NOS: 97 and 100 (see paragraphs 198-201).  Accordingly, it would have been obvious to one of ordinary skill in the art to have constructed an siRNA conjugate of Prakash as a blunt ended siRNA such as Crook SEQ ID NO: 97/100. 
These references did not specify the end of the siRNA sense strand to which the conjugate should be attached.
Manoharan taught that conjugate groups could be advantageously attached to the 5’-end of the sense strand because this attachment point decreases the likelihood of sense strand activation of RISC. Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to have conjugated a tri- or tetrameric GalNAc ligand of Prakash to the 5’-end of the blunt-ended siRNA targeting APOA mRNA. It would have been similarly obvious to have done so using a phosphorothioate linkage because Prakash exemplified both phosphorothioate and phosphate linkages as means for attaching a tri-GalNAc moiety to the 5’ end of an oligonucleotide (paragraph 1254). Moreover, Manoharan taught that siRNAs could comprise phosphorothioate linkages at internucleoside linkages in either or both strands, particularly in the last  2, 3, 4, 5, or 10 nucleotides of a strand (paragraph 138). It is noted that instant claim 1 recites “wherein the antisense strand has four phosphorothioate internucleoside linkages”, which is written with open language (“has”) where “has” is interpreted as “comprising”.  Thus claim 1 requires at least 4 phosphorothioate linkages and are not limited to only 4 phosphorothioate linkages. Similarly, claim 40 (“the sense strand comprises two phosphorothioate internucleoside linkages”) is interpreted as requiring at least two such linkages, and not as being limited to only 2 such linkages. It would have been obvious to have arrived at an siRNA with sense and antisense strands having at least 2 or 4 phosphorothioate internucleoside linkages, respectively, in the process of optimizing performance of the siRNA of Prakash. Similarly, with regard to instant claims 40-41 and the number and positioning of modified nucleotides, Prakash did not limit the number or positioning of such modifications, and one of ordinary skill would have arrived at the instantly claimed limitations in the process of optimizing the performance of the siRNA, e.g. enhancing properties such as nuclease resistance, pharmacokinetics or affinity for the target nucleic acid.
Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Prakash specifically teaches the importance of removing conjugate groups from oligonucleotides once inside the cell and that conjugate groups should thus comprise a cleavable moiety or cleavable nucleoside (at paras. [109] and [0850]), and argues that Prakash taught that phosphorothioate groups are not cleavable (relying on paragraph [0842].  Applicant concludes that the “skilled artisan in view of Prakash would thus not modify the teachings of Prakash to use a phosphorothioate linkage to conjugate a GalNAc targeting moiety to an oligonucleotide at the 5' end to improve potency.  This is unpersuasive because Prakash exemplified such a linkage, as discussed above in the rejection (see paragraph 1254).  Moreover, Manoharan taught that conjugate groups could be advantageously attached to the 5’-end of the siRNA sense strand because this attachment point decreases the likelihood of sense strand activation of RISC.  This provides motivation to use a stable linkage that would not be labile in the cell, thereby increasing the likelihood that the siRNA antisense strand will be loaded into RISC rather than the stably conjugated sense strand.
Applicant argues that Prakash teaches away from “reducing the number of phosphorothioate linkages when attempting to treat liver diseases” relying on Prakash at paragraph 842. This argument is unpersuasive because Applicant is arguing limitations that are not in the claims.  As discussed above, claim 1 and dependents require at least 4 phosphorothioate linkages in the antisense strand, with no upper limit, and claim 40 requires at least two phosphorothioate linkages in the sense strand with no upper limit. Moreover, even if the claims were limited to only 4 and only 2 PS linkages in the antisense and sense strands, they would still be obvious over the cited references because Prakash sets no lower limit on the number of PS linkages that are desirable and/or satisfactory for transport to the liver. The embodiments on which Applicant relies in paragraphs 644 -645 are not limiting and are not directed to liver delivery. Applicant’s reliance on DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 90 USPQ2d 1865 (Fed. Cir. 2009) is misplaced because the cited art does not teach that a number of phosphorothioate modifications within the claimed range would have caused the invention of Prakash, as modified  to fail or be inoperable in a human (e.g. for liver delivery).
Therefore the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-37, 40, 41, and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9932586. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant application is a continuation of the ‘586 patent.
The ‘586 patent claimed:
1. An LPA RNA interference (RNAi) agent comprising a sense strand and an antisense strand, wherein the antisense strand comprises a core sequence that is complementary to an LPA mRNA sequence, said core sequence comprising the sequence of SEQ ID NO: 1280, and wherein the sense strand comprises a sequence that is complementary to the core sequence of the antisense strand.
8. The LPA RNAi agent of claim 1, wherein the LPA RNAi agent comprises at least one blunt end.
10. The LPA RNAi agent of claim 8, wherein the LPA RNAi agent comprises two blunt ends. 
15. The LPA RNAi agent of claim 14, wherein both the sense and antisense strand independently comprise 1, 2, 3, or 4 phosphorothioate internucleoside linkages.
16. The LPA RNAi agent of claim 1, wherein the LPA RNAi agent further comprises a targeting group.
21. The LPA RNAi agent of claim 16, wherein the targeting group is conjugated to the 5' end of the sense strand.
22. The LPA RNAi agent of claim 1, wherein the antisense strand comprises a sequence selected from SEQ ID NO: 6, SEQ ID NO: 111, SEQ ID NO: 156, SEQ ID NO: 161, SEQ ID NO: 162, SEQ ID NO: 164, SEQ ID NO: 169, SEQ ID NO: 170, SEQ ID NO: 171, SEQ ID NO: 172, SEQ ID NO: 178, SEQ ID NO: 180, SEQ ID NO: 181, SEQ ID NO: 182, SEQ ID NO: 186, SEQ ID NO: 187, SEQ ID NO: 188, SEQ ID NO: 189, SEQ ID NO: 1242, or SEQ ID NO: 1282.
23. The LPA RNAi agent of claim 1, wherein the sense strand comprises the sequence of SEQ ID NO: 1284. 

The targeting group of claim 16 may be NAG25, NAG25s, or NAG26 (see claim 19), all of which are embraced by the structure of instant claim 45. NAG25s is attached via a phosphorothioate linkage. Thus the ‘586 patent claims account for all of the limitations of instant claims 32 and 45. The limitations of instant claims 33-37, 40, 41, and 46-48 are found in ‘536 claims 2, 4, 11-15, and 22-35. 
Thus the invention as a whole was prima facie obvious.

Claims 32-37, 40, 41, and 45-48, 53, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10662427. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant application is a continuation of the ‘427 patent.
The ‘427 patent claimed:
1. An LPA RNA interference (RNAi) agent comprising: a sense strand and an antisense strand, wherein the antisense strand comprises a core sequence that is complementary to an LPA mRNA sequence, and wherein the sense strand comprises a sequence that is complementary to the core sequence of the antisense strand; and a targeting group conjugated to the sense strand or the antisense strand, the targeting group comprising: [the structure depicted in instant claim 45 wherein NAG is N-Acetyl-Galactosamine and X is selected from the group consisting of O and S].
6. The LPA RNAi agent of claim 1, wherein the sense strand and the antisense strand are each 19 to 26 nucleotides in length.
8. The LPA RNAi agent of claim 6, wherein the sense strand and the antisense strand are each 21 nucleotides in length.
10. The LPA RNAi agent of claim 1, wherein the LPA RNAi agent comprises at least one blunt end. 
14. The LPA RNAi agent of claim 1, wherein the LPA RNAi agent comprises one or more phosphorothioate internucleoside linkages.
15. The LPA RNAi agent of claim 14, wherein both the sense and antisense strand independently comprise 1, 2, 3, or 4 phosphorothioate internucleoside linkages.
16. The LPA RNAi agent of claim 1, wherein the core sequence comprises any one of SEQ ID NO: 1280, SEQ ID NO: 1281, SEQ ID NO: 1282, SEQ ID NO: 1283, SEQ ID NO: 1246, SEQ ID NO: 1242, SEQ ID NO: 1244, SEQ ID NO: 1248, SEQ ID NO: 1250, SEQ ID NO: 1252, or SEQ ID NO: 1254.

The limitations of ‘427 claims 1, 6, 8, 10, and 15 account for all of the limitations of instant claims 32, 33, and 45. The limitations of instant claims 34-37, 40, 41, 46-48, 53, and 54 are accounted for by ‘427 claims 8, 11-22, and 28. Regarding instant claim 54 and the requirement for a sense strand comprising the sequence of nucleotides 2-17 of SEQ IDNO: 1255, please note that ‘427 claim 1 requires a sense strand that is complementary to the core sequence of the antisense strand, and ‘427 claim 16 allows the core sequence to be SEQ ID NO: 1254 which is perfectly complementary to instant SEQ ID NO: 1255.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. Applicants request the rejections be held in abeyance until allowable subject matter has been identified.  The rejections are maintained in the absence of any persuasive argument or the filing of terminal disclaimer(s).


Conclusion
	No claim is allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:00 AM and 3:30  PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635